UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7754


WALTER COLUMBUS SIMMONS,

                Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA DEPARTMENT OF CORRECTION,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cv-00684-WO-JLW)


Submitted:   December 17, 2013            Decided:   December 20, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Columbus Simmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Walter Columbus Simmons appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2006) complaint for failing to

state   a   claim.   We    have      reviewed   the   record   and    find    no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.     Simmons v. State of N.C. Dep’t of Corr.,

No. 1:13-cv-00684-WO-JLW (M.D.N.C. Oct. 15, 2013).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials   before   this      court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2